SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-53259 POWERDYNE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 20-5572576 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Jefferson Place 100 Jefferson Boulevard, Suite 200 Warwick, Rhode Island 02888-3849 (Address of principal executive offices) (zip code) 401/739-3300 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", "non-accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No Indicate the number of shares outstanding of each of the registrant's classes of common stock as of the latest practicable date. Class Outstanding at March 31, 2014 Common Stock, par value $0.0001 201,887,313 shares Documents incorporated by reference:None POWERDYNE INTERNATIONAL, INC. (A Development Stage Company) FINANCIAL STATEMENTS March 31, 2014 and 2013 INDEX TO FINANCIAL STATEMENTS (Unaudited) Condensed Balance Sheets 2 Condensed Statements of Operations 3 Condensed Statement of Changes in Stockholders’ Deficit 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 - 20 POWERDYNE INTERNATIONAL, INC. (A Development Stage Company) CONDENSED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current Assets: Cash $ $ Prepaid expenses Advances to stockholder Total current assets Property and Equipment Property and equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable and accrued expenses $ $ Notes payable, net of unamortized debt discountsof $96,756 and $24,750, respectively Due to related parties Notes payable-related parties Tax payable Total current liabilities Other liabilities: Derivative liability, net Total Liabilities Stockholders' Deficit: Common stock; $0.0001 par value;300,000,000 shares authorized, 201,887,313 shares issued and outstanding as of March 31, 2014 and 196,673,027 shares issued and outstanding as of December 31, 2013 Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ Page 2
